Exhibit 10.61
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2
AMENDMENT TO THE PATENT PURCHASE AGREEMENT
(THE “AMENDMENT”)
     QUALCOMM Incorporated, a Delaware corporation (“Purchaser”), and Applied
Micro Circuits Corporation, a Delaware corporation (“Seller”) hereby agree to
amend that certain Patent Purchase Agreement made and entered into by and
between Purchaser and Seller effective on July 11, 2008 (the “Agreement”) as set
forth below.
     Whereas, Purchaser and Seller previously entered into an amendment to the
Agreement and desire to supersede and replace in its entirety that amendment
with the amendment set forth below, which is to be effective as of July 11,
2008.
     Now, Therefore, for and in consideration of the mutual promises and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereto, intending to be legally bound, hereby
agree as follows:
AMENDMENT:
1. Effect of this Amendment. This amendment shall supersede and replace in its
entirety, effective as of July 11, 2008, the prior amendment to the Agreement
that was previously entered into by Purchaser and Seller.
2. Section 5.3(e) of Main Body of Agreement. The last sentence of Section 5.3(e)
of the main body of the Agreement is hereby deleted and replaced with the
following:
        “Subsequent to the filing by Seller of a redacted version of this
Agreement with the SEC that redacts or omits provisions in the Agreement agreed
to by the Parties, Seller may disclose to third parties those provisions of such
redacted version of the Agreement that are publicly available through the SEC’s
EDGAR website; provided, however, that, in connection with any such disclosure,
Seller does not disclose any of the redacted or omitted provisions of such
redacted version of the Agreement.”
3. Section 2.1 of Schedule 2.5 to the Agreement. The last sentence of
Section 2.1 of Schedule 2.5 of the Agreement is hereby deleted and replaced with
the following:
     “[...***...]”
 

*   Confidential Treatment Requested

Purchaser and Seller Confidential

-1-



--------------------------------------------------------------------------------



 



4. Subsection (ii) of Section 5.3 of Schedule 2.5 (Retained Rights) of the
Agreement. Subsection (ii) of Section 5.3 of Schedule 2.5 (Retained Rights) of
the Agreement is hereby deleted and replaced with the following:
     “(ii) [...***...]”
5. No Other Amendment or Modification. Except as expressly set forth in this
Amendment, the Agreement shall remain in full force and effect without
modification. The terms and conditions of this Amendment and the Agreement shall
not be amended, modified, altered or supplemented other than by a means of
written instrument duly executed and delivered on behalf of Purchaser and
Seller.
IN WITNESS WHEREOF, Purchaser and Seller have caused this Amendment to be
executed by their duly authorized representatives to be effective as of July 11,
2008.

                      QUALCOMM Incorporated       Applied Micro Circuits
Corporation    
 
                   
By:
  /s/ Philip J. Fries, Jr.
 
      By:   /s/ Cynthia J. Moreland
 
       Name: Philip J. Fries, Jr.       Name: Cynthia J. Moreland      
Title: VP & Legal Counsel       Title:  VP, General Counsel    
 
                    Date: 7/14/08       Date: 7/14/08    

 

*   Confidential Treatment Requested

Purchaser and Seller Confidential

-2-